Citation Nr: 0932003	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-17 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a duodenal ulcer.

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part denied service connection for 
tinnitus, duodenal ulcer, and hypertension.  

In April 2009, a hearing was held before the undersigned 
Veterans Law Judge (VLJ) sitting at the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a 
duodenal ulcer and hypertension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran served in Korea and was awarded the Combat 
Infantryman Badge (CIB); resolving doubt in his favor, his 
tinnitus is related to in-service noise exposure.  



CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and to assist claimants 
in substantiating their claims for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2008).  In light of the favorable decision to grant 
service connection for tinnitus, any error in the timing or 
content of VCAA notice or assistance with regard to this 
issue is considered moot.

II. Analysis

The Veteran contends that service connection is warranted for 
tinnitus.  In his notice of disagreement, he argued that his 
tinnitus was caused by loud noises during service.  At the 
April 2009 hearing, the Veteran testified that he served in 
combat in Korea without hearing protection.  He reported that 
he noticed tinnitus just after he returned from Korea and 
that it comes and goes.  

At the outset, the Board notes that the Veteran's complete 
service treatment records are considered fire-related.  The 
only service treatment record contained in the claims file is 
the October 1953 separation examination.  Under such 
circumstances, VA has a heightened obligation to explain its 
findings and conclusions and to carefully consider the 
benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service records show that the Veteran served in an infantry 
unit in Korea.  He was awarded a CIB.  He reported exposure 
to loud noises during service in combat and in-service 
acoustic trauma is established.  

Notwithstanding a finding of acoustic trauma, in order to 
establish service connection, there must be a relationship 
between current disability and such trauma.  See 38 C.F.R. 
§ 3.303 (2008); Gutierrez, supra.  

On examination for separation in October 1953, the Veteran's 
ears were reported as normal on clinical evaluation.  In a 
September 2004 statement, the Veteran reported that he went 
on sick call at Ft. Sam in September or October 1953 with 
complaints of ringing in the ears and partial hearing loss.  
The Board observes that the Veteran is currently service-
connected for hearing loss.  As discussed above, additional 
service treatment records are not available for review.  

On VA examination in July 2005, the Veteran reported 
significant military noise exposure to include tanks and 
large cannons.  He described cannon fire that was loud enough 
to break plexiglass windows.  He reported minimal civilian 
occupational noise exposure.  He reported the presence of 
occasional bilateral head noise since about 1952 and 
described this as a high-pitched humming sound.  He stated 
that he first noticed it while he was in Korea and that it 
occurs about once every 2-3 months and lasts for a few 
minutes each time.  The examiner noted that the rare episodes 
of head noises described were consistent with normal auditory 
function and were not consistent with the presence of 
tinnitus with an etiology of noise exposure.  The examiner 
further stated that it was therefore less likely than not 
that the Veteran has tinnitus that was due to noise exposure 
in combat.  

On VA examination in November 2006, the Veteran reported the 
presence of occasional bilateral head noise and stated it has 
been present since about 1958.  He described this as a high-
pitched humming sound that occurs about once a week and lasts 
for 2-3 minutes each time.  The examiner noted that the rare 
episodes of head noises described were consistent with normal 
auditory function and were not typical of an etiology of 
noise exposure.  

The Board has considered the negative etiology opinion set 
forth above as well as the statements that the head noises 
described were consistent with normal auditory function.  The 
Board notes, however, that the examiner does not appear to 
have considered the Veteran's statement that he first noticed 
tinnitus while serving in Korea.  The Court has recognized 
that tinnitus is the sort of disability that lends itself to 
lay observation, and that a veteran is competent to report 
that he experienced ringing in the ears during service and 
that such continues to date.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002) (appellant competent to testify 
regarding symptoms capable of lay observation).  In this 
case, the Veteran's reports of in-service onset following 
noise exposure are consistent with the circumstances of his 
service and the Board has no reason to doubt the Veteran's 
credibility in this regard.  See 38 U.S.C.A. § 1154(b) (West 
2002).  

On review, the nature and etiology of the Veteran's reports 
of ringing in his ears may never be known to a certainty.  
However, in considering the evidence and arguments of record, 
including the Veteran's lay reports, the Board finds that 
there is at least an approximate balance of positive and 
negative evidence.  Therefore, resolving reasonable doubt in 
the Veteran's favor, service connection for tinnitus is 
established.  See 38 C.F.R. § 3.102 (2008).  


ORDER

Service connection for tinnitus is granted.  


REMAND

Under the VCAA, VA has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant post-service 
treatment records, and providing a VA examination when 
necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

At the hearing, the Veteran reported treatment at the VA 
outpatient clinic in Austin and also at the Cedar Park 
clinic.  The Board acknowledges that the Veteran previously 
identified treatment at the outpatient clinic in Austin and 
that response received in September 2004 indicates no records 
were found.  Considering the Veteran's recent testimony, 
however, the Board finds that additional efforts should be 
made to request VA treatment records, if any.  See 38 C.F.R. 
§ 3.159(c)(2) (2008).  

Available service treatment records do not show complaints of 
or a diagnosis of ulcer.  Private records show that the 
Veteran was diagnosed with a duodenal ulcer in August 1975.  
Notes at that time indicate the Veteran was "rather a 
nervous and anxious individual."  At the hearing, the 
Veteran reported that he currently takes over-the-counter 
medications for his ulcer and is on a special diet.  He feels 
his ulcer was due to his hypertension.  

Available service records do not show complaints of or a 
diagnosis of hypertension.  Private records show the Veteran 
was diagnosed with hypertension in approximately 1978.  At 
the hearing, the Veteran reported that he was diagnosed with 
hypertension in 1975 and he thinks his hypertension is due to 
stress while he was in Korea.  

At the hearing, the possibility of a relationship between 
PTSD and the claimed ulcer and hypertension was raised.  
Evidence of record suggests a long history of depressive and 
anxiety symptoms and the Veteran is currently service-
connected for PTSD.  The Board notes that service connection 
may be granted for disability that is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2008).  Additionally, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  Id.  

Considering the evidence and contentions of record, the Board 
finds that the requirements for an examination are 
sufficiently met.  See 38 C.F.R. § 3.159(c)(4) (2008); 
McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.	Request the Veteran's treatment records 
pertaining to hypertension and duodenal 
ulcer from the VA outpatient clinic in 
Austin and the VA community based 
outpatient clinic at Cedar Park.  All 
records obtained or any responses 
received should be associated with the 
claims folder.  

2.	Schedule the Veteran for an appropriate 
VA examination(s) to determine the 
nature and likely etiology of any 
duodenal ulcer and hypertension.  All 
necessary diagnostic tests, if any, 
should be completed.  The claims file 
should be available for review and the 
examiner should indicate whether it has 
been reviewed.  

The examiner is requested to state (1) 
whether the Veteran currently has a 
diagnosed ulcer.  If so, the examiner 
should render an opinion as to whether 
such disability is at least as likely 
as not related to his active military 
service or was caused or aggravated by 
his service-connected PTSD; and (2) 
whether the Veteran's currently 
diagnosed hypertension is at least as 
likely as not related to his active 
military service or was caused or 
aggravated by his service-connected 
PTSD.
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issues of entitlement 
to service connection for a duodenal 
ulcer and for hypertension.  All 
applicable laws and regulations should 
be considered.  If the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
provided with a SSOC.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


